Case: 4:20-cr-00418-JAR-NAB Doc. #: 38 Filed: 09/18/20 Page: 1 of 2 PageID #: 154


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
    Plaintiff,                                   )
                                                 )
            vs.                                  ) Case No. 4:20 CR 418 JAR (NAB)
                                                 )
JAMES TIMOTHY NORMAN,                            )
                                                 )
      Defendant.                                 )

                                             ORDER

       The Court scheduled Mr. James Timothy Norman to appear via video teleconference for

his initial appearance, arraignment and detention hearing on September 15, 2020. The Court was

advised that Mr. Norman did not consent to participate via video teleconference. The defendant’s

consent is necessary to conduct the initial appearance, arraignment and other proceedings via

video teleconferencing. Fed. R. Crim. P. 5(f) and 10(c). The Court ordered Mr. Norman to be

brought to court in person on the next available court date.

                  The Court was advised on September 16, 2020, that Mr. Norman could not be

brought to court this week because of COVID-19 concerns.

       IT IS HEREBY ORDERED that Mr. James Timothy Norman be brought to court in

person for his initial appearance, arraignment and detention hearing as soon as he is medically

able to appear in court.

       IT IS FURTHER ORDERED that the time granted to continue the initial appearance,

arraignment and detention hearing is necessary to comply with the defendant’s decision to

appear in court in person and the medical restrictions related to the COVID-19 pandemic.

Granting this additional time is necessary, and the Court finds the ends of justice served by

granting this continuance outweigh the best interest of the public and the defendant in a speedy
Case: 4:20-cr-00418-JAR-NAB Doc. #: 38 Filed: 09/18/20 Page: 2 of 2 PageID #: 155


trial. This additional time is excluded from computation of the latest date for the trial setting as

prescribed by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A).




                                               /s/ Stephen R. Welby
                                               STEPHEN R. WELBY
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 18th day of September, 2020.




                                                -2 -
